COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
GARLAND PUMPING &
ROUSTABOUT         )
SERVICE, INC.,                                                   )
                                                                              )
Appellant,                          )
                                                                              )
v.                                                                           )
                                                                              )             
No.  08-03-00043-CV
GABRIELA REYES URIAS,
Individually and        )
as Next Friend of NATALIE
ANN URIAS, A       )                   Appeal from the
Minor, GILBERTO U. URIAS,
SR., MARIA        )
URIAS, LUCY PALLANES, and
ISABEL           )               143rd District
Court
PALLANES, JESUSITA MARTINEZ                  )
PALLANES,
and as Next Friend of                       )          
of Reeves County, Texas
ZACARIAH ADAM PALLANES,
JEREMIAH    )
MATTHEW PALLANES, JONATHAN              )           (TC# 01-04-17038-CVR)
ELIJAH PALLANES, JOHN
MICHAEL             )
PALLANES, and HANNA ANGELITA
              )
PALLANES, Minor Children,                                )
                                                                              )
Appellees.                          )
                                                                              )
 
 
MEMORANDUM   OPINION
 




Appellant, Garland
Pumping & Roustabout Service, Inc. (AGarland@), perfected an appeal from a judgment
in favor of Gabriela Reyes Urias, et al, Appellees,[1]
entered by the 143rd District Court of Reeves County, Texas in cause number
01-04-17038-CVR.
Appellant Garland
and Appellees have now filed an agreed motion to vacate and remand, stating
that they have agreed in principle to a settlement of all claims and causes of
action of Appellees against Appellant Garland. 
They advise this Court that the parties=
agreement of settlement is generally set forth in a letter signed on behalf of
all Appellees by their counsel and on behalf of Appellant Garland by its
counsel.  Therefore, Appellant Garland,
joined by Appellees, requests that this Court vacate the trial court=s judgment with respect to the
Appellant Garland and remand all of Appellees=
claims and causes of action against Appellant Garland to the trial court for
further proceedings in accordance with the parties=
agreement.[2]  
Tex.R.App.P. 43.2 states:
The court of appeals may:
 
(a)        affirm the trial court=s judgment in whole or in part;
 
(b)        modify the trial court=s judgment and affirm it as modified;
 
(c)        reverse the trial court=s judgment in whole or in part and
render the judgment that the trial court should have rendered;
 
(d)        reserve the trial court=s judgment and remand the case for
further proceedings;
 
(e)        vacate the trial court=s judgment and dismiss the case; or 
 
(f)         dismiss the appeal.
 




Having considered
the documents on file and the agreed motion, this Court is of the opinion that
Appellees and Appellant Garland should be granted the relief sought.  In accordance with Tex.R.App.P. 43.2, we hereby vacate the judgment of the trial
court as it applies to the judgment of Appellees against Appellant Garland
Pumping & Roustabout Service, Inc. and 
hereby remand that part of the case to the trial court to render
judgment in accordance with the terms of the parties=
agreed settlement.
 
 
 
January
23, 2003
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.




[1]
Appellees in this appeal are: Gabriela Reyes Urias, Individually and as Next
Friend of Natalie Ann Urias, a Minor, Gilberto U. Urias, Sr., Maria Urias, Lucy
Pallanes, and Isabel Pallanes, Jesusita Martinez Pallanes, Individually, and as
Representative of the Estate of Norman Pallanes, and as Next Friend of Zacariah
Adam Pallanes, Jeremiah Matthew Pallanes, Jonathan Elijah Pallanes, John
Michael Pallanes, and Hanna Angelita Pallanes, Minor Children, collectively AGabriela Reyes Urias, et al.@


[2]
The parties also requested that this Court sever Appellant Garland from cause
number 08-02-00475-CV.  This cause was
severed by an order dated January 22, 2003.